DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 10/20/2022 has been entered into the record.  Claims 1-3, 9, 13-14, 23-24, and 26 are canceled.  Claims 18-22 are withdrawn.  Claim 25 is amended.  New claim 29 is presented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8, 10-12, 15-17, 25, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 25, the processor configured to be more or less aggressive in use of the holding facility by dynamically adjusting at least one of a percentage of items that are picked to the holding facility compared to the percentage of items that are picked directly to the destination container and the number of items that are held or picked to the holding facility was not sufficiently described in the original disclosure.  The claims recite a functional result (being more or less aggressive in use of the holding facility by dynamically adjusting the percentage of items picked to the various destinations), but the original disclosure does not teach the algorithm or steps/procedure for performing the computer function which achieves the claimed result.  No description of how these percentages are determined could be found in the original disclosure—for example, what the input variables are and what calculations are performed on these variables to determine the output picking percentages.  “The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” [MPEP 2161.01(I), sixth paragraph].  “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement” [MPEP 2161.01(I), eighth paragraph].  Claims 4-8, 10-12, 15-17, and 27-29 depend from claim 25.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 10-12, 15-17, 25, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the percentage of items that are picked directly to the destination container” which lacks proper antecedent basis in the claims.  Claims 4-8, 10-12, 15-17, and 27-29 are dependent on indefinite claim 25.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-8, 10-12, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderlande (EP 2650237 A1).
Consider claim 25.  As best understood in view of the 35 U.S.C. 112 rejection above, Vanderlande teaches a method of handling items in at least a semi-automated order fulfillment system having a holding facility and including a processor (“control means”) configured to store at least one characteristic associated with each item (for example, the identity and location of products; see column 2, lines 21-44) and to issue instructions to carry out the method, the method comprising:  automated picking (via 21) of a plurality of items (products) from a plurality of source containers (4) located in a storage-and-retrieval system to the holding facility (41), each source container being configured for holding a plurality of items and for storage in the storage-and-retrieval system; picking the plurality of items from the holding facility by at least one picker (gripping element, see the last line of column 7) to destination containers (6) wherein the processor is configured to be more or less aggressive in use of the holding facility by dynamically adjusting at least one of i) a percentage of items that are picked to the holding facility compared to the percentage of items that are picked directly to the source container and ii) the number of items that are held or picked to the holding facility (whenever an item is placed in a destination container and whenever an item is placed to the holding facility, the claimed percentage would be dynamically adjusted, and the use of the holding facility would be more or less aggressive).
Consider claim 4.  Vanderlande teaches that the holding facility comprises:  at least one storage apparatus (buffer plate 41) for holding at least one item.
Consider claim 5.  Vanderlande teaches accessing the at least one storage apparatus from a plurality of directions (X-Y-Z movement of 21, see fig. 1) for picking to or from the at least one storage apparatus.
Consider claim 6.  Vanderlande teaches accessing the at least one storage apparatus by the at least one picker (see column 7, line 57-column 8, line 2).
Consider claim 7.  Vanderlande teaches that the at least one storage apparatus comprises:  at least one of a table (buffer plate 41), a set of shelving, and an array of apertures.
Consider claim 8.  Vanderlande teaches that at least a portion of the holding facility is configured to move dynamically (see column 11, lines 32-36).
Consider claim 10.  Vanderlande teaches automated moving (via 2) of a second source container (another 4) of the plurality of source containers into a position for picking into the holding facility while at least one item is being picked from the holding facility to the destination containers.
Consider claim 11.  Vanderlande teaches automated moving (via 3) of at least one of the destination containers into a position for picking from the holding facility while at least one item is being picked from the at least one source container to the holding facility.
Consider claim 12.  Vanderlande teaches that the picking from the plurality of source containers to the holding facility is performed by at least one moveable robotic device (21).
Consider claim 27.  Vanderlande teaches that the holding facility has a movable portion (see column 11, lines 32-36).
Consider claim 28.  Vanderlande teaches that at least one source container of the plurality of source containers is moved (via 2) before the items are picked in to the destination containers.
Consider claim 29.  Vanderlande teaches that the holding facility includes a plurality of holding areas (holding areas corresponding to each of the plurality of products held on buffer plate 41; see column 9, lines 42-49), each holding area designated for a different type of item (each holding area is designated for the product which is held in the corresponding holding area), and the items being held in a holding area of the plurality of holding areas for which each item is designated (each product is held in the corresponding holding area).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlande (EP 2650237 A1) in view of Folk (US 2013/0110280 A1).
Consider claims 15-17.  Vanderlande teaches that the at least on picker is equipped with a gripper (see the last line of column 7), but does not explicitly teach a plurality of grippers as specifically claimed.  Folk teaches a plurality of grippers (7), at least two of which are configured to handle different types of items (see fig. 1), at least one of which is removeably interchangeable with a different type of gripper (see fig. 1 and the end of paragraph [0050]).  It would have been obvious to a person having ordinary skill in the art to modify Vanderlande’s gripper with a plurality of grippers as taught by Folk in order to securely handle differently shaped items.
Response to Arguments
Applicant’s arguments filed 10/20/2022 have been fully considered but they are not persuasive.
In response to the 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph rejection, Applicant cites several portions of the specification but does not explain how these sections provide sufficient disclosure for the relevant claim limitations.  Applicant then concludes that these portions clearly disclose the features of the claims.  This argument is not persuasive.  Examiner has reviewed the cited portions of the specification, which only generally describe the processor.  These portions do not sufficiently describe the algorithm or steps/procedure taken to achieve the claimed computer-implemented limitations as analyzed in the 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph rejections above.
Applicant argues that the prior art does not teach a processor configured to be more or less aggressive in use of the holding facility by dynamically adjusting a percentage of items that are picked to the holding facility compared to a percentage of items that are picked directly to the destination container as claimed.  This argument is not persuasive.  This limitation has various 35 U.S.C. 112 issues as analyzed in the rejections above.  Furthermore, and as best understood in view of these 35 U.S.C. 112 rejections, Vanderlande teaches a processor configured to be more or less aggressive in use of the holding facility by dynamically adjusting a percentage of items that are picked to the holding facility compared to a percentage of items that are picked directly to the destination container:  each time an item is picked by Vanderlande to either the holding facility or to the destination container the claimed percentage would be dynamically adjusted, and use of the holding facility would be more or less aggressive.  For example, if one item had been picked to the holding facility and one item had been picked directly to the destination container, the percentage would be 50-50%.  If the next item is picked to the holding facility, the percentage would dynamically adjust to 67-33% and the holding facility would be used more aggressively.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652